                                                                    ORDERED ACCORDINGLY.


                                                                    Dated: January 28, 2019




                                                                   _________________________________
                                                                   Brenda K. Martin, Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF ARIZONA

 In re:                                         Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          STIPULATED ORDER EXTENDING
                Debtor.                   DEADLINE TO ASSUME OR REJECT
                                          LEASES

          Bob Bondurant School of High Performance Driving, Inc., the debtor and debtor-in-

 possession (the “Debtor”) in the above-captioned bankruptcy case (“Case”) and Sun Valley

 Marina Development Corporation (“Landlord,” and with the Debtor, the “Parties”) agree and

 stipulate to extend the deadline for the Debtor to assume or reject the sublease by and between

 the Debtor and the Landlord (the “Lease”) to provide more time for the Parties to negotiate a

 consensual resolution. The Parties hereby agree as follows:

          1.    On or about March 3, 2017, the Parties entered into the Lease.

          2.    On October 2, 2018, the Debtor commenced the Case by filing for relief under

 Chapter 11 of the Bankruptcy Code.

          3.    Pursuant to 11 U.S.C. § 365(d)(4)(a), the Debtor must assume or reject an

 unexpired lease of nonresidential real property on or before January 30, 2019.

          4.    On January 4, 2019, the Landlord filed the Sun Valley Marina Development

 Corporation’s Motion to Compel Payment of Post-Petition Rent. ECF No. 118.

          5.    Currently, the Parties are negotiating certain matters related to the Lease, and the

 Debtor and certain third parties subject to non-disclosure agreements need additional time to

 decide on assumption or rejection.


 {00148941 2}
Case 2:18-bk-12041-BKM         Doc 137 Filed 01/28/19 Entered 01/29/19 10:12:13                Desc
                                Main Document    Page 1 of 2
         The Parties having agreed to the terms set forth herein and stipulated to entry of this

 Order, the Court having considered the stipulated terms and the entire record before the Court,

 after due deliberation thereon and sufficient cause appearing, IT IS HEREBY ORDERED that

 the deadline for assuming or rejecting the Lease is extended to February 15, 2019, and nothing

 herein shall be construed as prohibiting a further extension if circumstances warrant.



                                 SIGNED AND DATED ABOVE



 APPROVED AS TO FORM AND CONTENT:
   ALLEN BARNES & JONES, PLC

   /s/_Hilary L. Barnes _______
   Hilary L. Barnes, #19669
   Philip J. Giles, #30340
   ALLEN BARNES & JONES, PLC
   1850 N. Central Avenue, Suite 1150
   Phoenix, Arizona 85004


   OSBORN MALEDON, P.A.

   /s/ Warren J. Stapleton (with permission)___
   Warren J. Stapleton, #018646
   2929 N. Central Avenue, 21st Floor
   Phoenix, Arizona 85012
   Counsel for Sun Marina Valley
   Development Corporation




 {00148941 2}                            -2-
Case 2:18-bk-12041-BKM         Doc 137 Filed 01/28/19 Entered 01/29/19 10:12:13            Desc
                                Main Document    Page 2 of 2
